DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Applicant has canceled claims 3, 10, 16 previously.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, 15 recites “a file name of each data part includes a unique identifier of the data part and of the attempt to persist the data part”, and dependent claims 4, 5, 11, 12, 17, 18 recites “a  unique identifier of the data part and of the attempt to persist the data part” which is ambiguous because it can be interpreted in multiple ways such as each data part has a unique identifier and the attempt to persist has a unique identifier or one unique identifier for both the data part and the attempt to persist.  For the purpose of the examination it is interpreted as each data part has a unique identifier and the attempt to persist has a unique identifier.
The dependent claims depend from the independent claims and they are likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0011895) and in view of Douros et al. (US 2017/0011085).

With respect to claim 1, Johnson teaches a computer-implemented method for data distribution comprising: 
generating a plurality of data parts from a plurality of distributed processing tasks ([0026, an ID of the portion of the database transaction associated with extended storage system 440 (i.e., XID)]; examiner’s note: the transactions are the tasks and the portion of the transaction is the data part because the whole transaction is a data and the portion of the transaction is the data part), each processing task independent of each other processing task ([0026, the transaction ID XID and the last commit ID are transmitted to extended storage system 440 to indicate commencement of the portion of the transaction]; examiner’s note: each portion of the transaction is associated with the commit ID and each portion of the transaction is committed separately, therefore, they are independent of each other); 
as each data part is generated, attempting to persist each data part independently of each other data part ([0037, 0038]; examiner’s note: the commit ID of the portion of the transaction is the attempting to persist because the commit ID determines the transaction was successful or not), wherein each data part includes a unique identifier of the data part and of the attempt to persist the data part ([0026, data federation 420 stores an ID of the database transaction (i.e., TID), an ID of the portion of the database transaction associated with extended storage system 440 (i.e., XID), and a last commit ID associated with the particular extended storage system 440]; fig. 4; examiner’s note: the portion of the transaction ID such as XID associated with the extended storage system and the commit ID of the extended storage system is stored in the storage system).
Johnson does not explicitly teach a file name, generating a manifest including information indicating those attempts to persist data parts that have succeeded; and persisting the manifest with the data parts that have been successfully persisted.
Johnson teaches each data part includes a identifier for a transaction and a commit ID (fig. 4, [0026]), listing the active commit ID ([0038]) but does not explicitly teach a file name, listing the successfully committed commit ID and reading the committed commit IDs again for corrections.
However, Douros teaches a file name ([0102, each record of a transaction maintained by the local transaction manager 114 includes a transaction identifier (e.g., a start time of the transaction), a commit identifier (e.g., a time that the transaction was committed) for the transaction]; examiner’s note: the data record contains a transaction ID and a commit ID in a single record and the record itself is the file name); generating a manifest including information indicating those attempts to persist data parts that have succeeded ([0185, the local transaction manager 114 for a node 108 includes a list of committed transactions, ordered by commit identifier]; examiner’s note: the listing of committed transactions are the persist attempts that are succeeded); and 
persisting the manifest with the data parts that have been successfully persisted ([0185, Any committed transaction with a commit identifier that is less than the global low water mark is purged from the local transaction manager 114]; examiner’s note: the list of committed transactions with the commit ID is compared to the threshold to delete the commit IDs; comparing/reading the committed ID again for deletion is persisting the data parts that is successfully persisted).  One of ordinary skill in the art would recognize that file name and listing of successful commits of Douros could be incorporated with Johnson to further improve the system to have a filename to represent the IDs and also to have listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate file names and listing of successful commit with the listing of commit and transaction IDs of Johnson to have an efficient storage and commit system. The motivation would be to have a system which will have a file name with the transaction ID and commit ID to store the data in an organized way to find it faster and also to lists the successful commit to identify the commits that were successful so that the system does not need to commit the transaction again which will save time of the system.

	With respect to claim 2, Johnson and Douros in combination teach the method of claim 1, but do not explicitly teach further comprising: if an attempt to persist a data part by a processing task fails, attempting again to persist that data part using the same or a different processing task.

However, Douros teaches if the commit is not successful processing the transaction again ([0101, the one or more transactions may conflict with one another, resulting in some transactions successfully completing and other transactions failing, at which point they are forced to undo their changes and retry]; examiner’s note: the commit that is not successful are retried again).  One of ordinary skill in the art would recognize retrying the failed transactions of Douros could be incorporated with Johnson to further improve the system to retry the transactions again to have all the transactions committed.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate retrying the failed transactions of Douros into Johnson to have an efficient storage and commit system. The motivation would be to have a system which will process the failed transaction to validate all the have more efficient system.

	With respect to claim 4, Johnson teaches the method of claim 2, but do not explicitly teach wherein: the manifest includes, for each data part that has been successfully persisted, a unique identifier of the data part and of the attempt to persist the data part.

	However, Douros teaches the manifest includes, for each data part that has been successfully persisted, a unique identifier of the data part and of the attempt to persist the data part ([0103, each record of an active transaction includes a transaction identifier for the transaction (e.g., a start time of the transaction), a commit identifier for the transaction (e.g., a time that the transaction was committed), a list of nodes on which the transaction is operating, and a state of the transaction (e.g., ACTIVE, PREPARING, COMMITTED, or ABORTING)]; examiner’s note: the committed (successful) transactions are listed with the commit ID).  One of ordinary skill in the art would recognize listing of successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to have listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate listing of successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to have lists of the successful commit to identify the commits that were successful so that the system does not need to commit the transaction again which will save time of the system.

	With respect to claim 5, Johnson teaches the method of claim 3, further comprising: but do not explicitly teach reading the manifest to obtain the unique 
Johnson teaches listing commit IDs (attempt to persist ID) and portions of transaction IDs (data part) ([0038], fig. 4) but does not explicitly teach reading the listed successfully committed transaction IDs associated with commit ID.
However, Douros teaches reading the manifest to obtain the unique identifier of each data part and of the attempt to persist the data part that has been successfully persisted; and based on the unique identifier, reading the data parts that have been successfully persisted ([0101], [0185]; examiner’s note: reading the committed IDs and if the commit fails then retrying the commit step again).  One of ordinary skill in the art would recognize reading the listed successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to read listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate reading listed successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to read the lists of the successful commit to read the commits that were successful so that the system does not need to commit the transaction again which will save time of the system. 

With respect to claim 6, Johnson teaches the method of claim 1, but do not explicitly teach further comprising: reading the manifest to obtain information identifying 
Johnson teaches listing commit IDs (attempt to persist ID) and portions of transaction IDs (data part) ([0038], fig. 4) but does not explicitly teach reading the listed successfully committed transaction IDs associated with commit ID.
However, Douros teaches reading the manifest to obtain information identifying the data parts that have been successfully persisted; and based on the information identifying the data parts that have been successfully persisted, reading the data parts that have been successfully persisted ([0101], [0185]; examiner’s note: reading the committed IDs and if the commit fails then retrying the commit).  One of ordinary skill in the art would recognize reading the listed successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to read listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate reading listed successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to read the lists of the successful commit to read the commits that were successful so that the system does not need to commit the transaction again which will save time of the system. 

With respect to claim 7, Johnson and Douros in combination teach the method of claim 1, wherein the manifest is persisted to a same object store location as the data parts ([0036]; examiner’s note: the records of transactions and commit IDs are stored in the database; moreover, Douros teaches in [0102] teaches storing the lists of records in a same database).

	Claim 8 encompasses the same scope of limitation of claim 1, in additions of a processor, a memory (Johnson; fig. 1).  Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

	Claim 9 is rejected on the same basis of rejection of claim 2.
Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.
Claim 13 is rejected on the same basis of rejection of claim 6.
Claim 14 is rejected on the same basis of rejection of claim 7.

	Claim 15 is rejected on the same scope of limitation of claim 1, in additions of a non-transitory computer readable storage medium ([0036]; examiner’s note: the storage medium).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

	Claim 17 is rejected on the same basis of rejection of claim 4.
Claim 18 is rejected on the same basis of rejection of claim 5.
Claim 19 is rejected on the same basis of rejection of claim 6.
Claim 20 is rejected on the same basis of rejection of claim 7.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159        

/William B Partridge/Primary Examiner, Art Unit 2183